Exhibit 10.1

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 24th day of May, 2007 by
and among Avalon Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
and the Investors set forth on the signature pages affixed hereto (each an
“Investor” and collectively the “Investors”).

Recitals

A. The Company and the Investors are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended; and

B. The Investors wish to purchase from the Company, and the Company wishes to
sell and issue to the Investors, upon the terms and conditions stated in this
Agreement, the number of shares (the “Shares”) of the Company’s Common Stock,
par value $0.01 per share (together with any securities into which such shares
may be reclassified, the “Common Stock”), determined in accordance with the
terms of this Agreement at a per share purchase price equal to $5.21 (the “Per
Share Purchase Price”) and warrants to purchase Common Stock at an exercise
price of $6.00 per share and upon the terms and conditions hereinafter set forth
(the “Warrants”); and

C. Contemporaneously with the sale of the Common Stock and Warrants, the parties
hereto will execute and deliver a Registration Rights Agreement, in the form
attached hereto as Exhibit A (the “Registration Rights Agreement”), pursuant to
which the Company will agree to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder, and applicable state securities laws with respect to the Securities.

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.

“Board” means the board of directors of the Company.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing Price” means the last reported closing bid price per share of Common
Stock on the Nasdaq Global Market on May 24, 2007 (as reported by Bloomberg
L.P).

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.

“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose, by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise, exchange or
conversion price of such securities, and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company.

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing;
(iii) copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company, or (ii) the ability of the Company to
perform its obligations under the Transaction Documents.

“Nasdaq” means The Nasdaq Stock Market, Inc.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Purchase Price” means the aggregate purchase price for the Shares and Warrants
to be acquired by the Investors in accordance with the terms hereof.

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

“SEC Filings” has the meaning set forth in Section 4.6.

“Securities” means the Shares and the Warrants.

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

“Transaction Documents” means this Agreement and the Registration Rights
Agreement.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

2. Purchase and Sale of the Shares and Warrants. Subject to the terms and
conditions of this Agreement, on the Closing Date, each of the Investors shall
severally, and not jointly, purchase, and the Company shall sell and issue to
the Investors, the Securities in the respective amounts set forth opposite the
Investors’ names on the signature pages attached hereto in exchange for the
Purchase Price, as specified in Section 3 below.

3. Closing; Payment of Purchase Price. The closing (the “Closing”) of the
purchase and sale of the Securities shall take place on May 25, 2007 (the
“Closing Date”) at such time as the Company and the Investors shall mutually
agree. Upon confirmation that the other conditions to closing specified herein
have been satisfied or duly waived, on the Closing Date each Investor shall
cause a wire transfer in same day funds to be sent to the account of the Company
as instructed in writing by the Company, in an amount representing such
Investor’s pro rata portion of the Purchase Price as set forth on the signature
pages to this Agreement. Within five (5) Business Days after the Closing Date,
the Company shall deliver to each Investor (i) a certificate evidencing the
number of Shares set forth opposite the Investor’s name on its signature page
attached hereto, and (ii) a certificate representing Warrants, in the form
attached hereto as Exhibit B, evidencing the right to purchase the number of
Warrant Shares set forth opposite the Investor’s name on its signature page
attached hereto. The Closing of the purchase and sale of the Securities shall
take place at the offices of Hogan & Hartson L.L.P., 111 South Calvert Street,
Baltimore, MD 21202 or at such other location and on such other date as the
Company and the Investors shall mutually agree.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors that, except as set forth in the schedules
delivered herewith (collectively, the “Disclosure Schedules”) or as disclosed in
the Company’s SEC Filings:

4. 1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business as now conducted and to own its properties. The Company is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification or leasing necessary unless the
failure to so qualify has not had and would not reasonably be expected to have a
Material Adverse Effect. The Company has no Subsidiaries.

4.2 Authorization. The Company has full power and authority and has taken all
requisite action on the part of the Company, its officers, directors and
stockholders necessary for (i) the authorization, execution and delivery of the
Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder and under the other Transaction Documents,
and (iii) the authorization, issuance (or reservation for issuance) and delivery
of the Securities. This Agreement constitutes, and the other Transaction
Documents will constitute when executed and delivered, the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.

4.3 Capitalization. Schedule 4.3 sets forth as of the date hereof (a) the
authorized capital stock of the Company; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock plans; and (d) the number of shares of capital
stock issuable and reserved for issuance pursuant to securities (other than the
Securities) exercisable for, or convertible into or exchangeable for any shares
of capital stock of the Company. All of the issued and outstanding shares of the
Company’s capital stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of pre-emptive rights and were issued in full
compliance with applicable state and federal securities law and any rights of
third parties. No Person is entitled to pre-emptive or similar statutory or
contractual rights with respect to any securities of the Company. Except for the
Warrants and as described on Schedule 4.3, there are no outstanding warrants,
options, convertible securities or other rights, agreements or arrangements of
any character under which the Company is or may be obligated to issue any equity
securities of any kind, and except as contemplated by this Agreement or in
connection with incentive compensation arrangements entered into by the Company
in the ordinary course of its business, the Company is not currently in
negotiations for the issuance of any equity securities of any kind. Except as
described on Schedule 4.3 and except for the Registration Rights Agreement,
there are no voting agreements, buy-sell agreements, option or right of first
purchase agreements or other agreements of any kind among the Company and any of
the securityholders of the Company relating to the securities of the Company
held by them. Except as described on Schedule 4.3 and except as provided in the
Registration Rights Agreement, no Person has the right to require the Company to
register any securities of the Company under the 1933 Act, whether on a demand
basis or in connection with the registration of securities of the Company for
its own account or for the account of any other Person. The issuance and sale of
the Securities hereunder will not obligate the Company to issue shares of Common
Stock or other securities to any other Person (other than the Investors) and
will not result in the adjustment of the exercise, conversion, exchange or reset
price of any outstanding security.

4.4 Valid Issuance. The Securities have been duly and validly authorized and,
when issued and paid for pursuant to this Agreement, will be validly issued,
fully paid and nonassessable, and shall be free and clear of all encumbrances
and restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws.

4.5 Consents. Except as described on Schedule 4.5, the execution, delivery and
performance by the Company of the Transaction Documents and the offer, issuance
and sale of the Securities require no consent of, action by or in respect of, or
filing with, any Person, governmental body, agency, official or stockholders of
the Company other than filings that have been made pursuant to applicable state
securities laws and post-sale filings pursuant to applicable state and federal
securities laws which the Company undertakes to file within the applicable time
periods. Subject to the accuracy of the representations and warranties of each
Investor set forth in Section 5 hereof, the Company has taken all action
necessary to exempt (i) the issuance and sale of the Securities, and (ii) the
other transactions contemplated by the Transaction Documents from the provisions
of any stockholder rights plan or other “poison pill” arrangement, any
anti-takeover, business combination or control share law or statute binding on
the Company or to which the Company or any of its assets and properties may be
subject and any provision of the Company’s Certificate of Incorporation or
Bylaws that is or would reasonably be expected to become applicable to the
Investors as a result of the transactions contemplated hereby, including without
limitation, the issuance of the Securities and the ownership, disposition or
voting of the Securities by the Investors or the exercise of any right granted
to the Investors pursuant to this Agreement or the other Transaction Documents.

4.6 Delivery of SEC Filings; Business. The Company has made available to the
Investors through the EDGAR system, true and complete copies of the Company’s
Registration Statement on Form 8-A dated as of September 26, 2005 (“Form 8-A”),
Form 10-K for the year ended December 31, 2006 (“Form 10-K”), and all other
reports, registration statements and prospectuses filed or furnished by the
Company under the 1933 Act and the 1934 Act since January 1, 2006 through the
date hereof (collectively, the “SEC Filings”). The SEC Filings are the only
filings required of the Company pursuant to the 1933 Act and 1934 Act for such
period. The Company is engaged in all material respects only in the business
described in the SEC Filings and the SEC Filings contain a complete and accurate
description in all material respects of the business of the Company.

4.7 Use of Proceeds. The net proceeds of the sale of the Securities hereunder
shall be used by the Company for general corporate purposes.

4.8 No Material Adverse Change. Since December 31, 2006, except as identified
and described in the SEC Filings or as described on Schedule 4.8, there has not
been:

(i) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Form 10-K, except for changes in the ordinary course of business
which have not had and would not reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate;

(ii) any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;

(iii) any damage, destruction or loss, whether or not covered by insurance to
any assets or properties of the Company, in each case in excess of $25,000
individually or $50,000 in the aggregate;

(iv) any waiver, not in the ordinary course of business, by the Company of a
material right or of a material debt owed to it;

(v) any satisfaction or discharge of any lien, claim or encumbrance by the
Company, except in the ordinary course of business and which is not material to
the assets, properties, financial condition, operating results or business of
the Company (as such business is presently conducted);

(vi) (A) any change or amendment to the Company’s Certificate of Incorporation
or Bylaws, or (B) any material change to any material contract or arrangement
that requires the payment by any Person party thereto of at least $50,000 in the
aggregate in any fiscal year by which the Company is bound or to which any of
their respective assets or properties is subject, other than, in the case of
clause (B) above, any such change made in the ordinary course of business;

(vii) any material labor difficulties or labor union organizing activities with
respect to employees of the Company;

(viii) any material transaction entered into by the Company other than in the
ordinary course of business;

(ix) the loss of the services, termination or change of status of any key
employee, or material change in the composition or duties of the senior
management of the Company;

(x) the loss of any customer which has had or would reasonably be expected to
have a Material Adverse Effect; or

(xi) any other event or condition of any character that has had or would
reasonably be expected to have a Material Adverse Effect.

4.9 SEC Filings; S-3 Eligibility.

(a) At the time of filing thereof, the SEC Filings filed by the Company pursuant
to the 1934 Act complied as to form in all material respects with the
requirements of the 1934 Act and did not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

(b) Each registration statement and any amendment thereto filed by the Company
since January 1, 2006 pursuant to the 1933 Act and the rules and regulations
thereunder, as of the date such statement or amendment became effective,
complied as to form in all material respects with the 1933 Act and did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
made therein not misleading; and each prospectus filed pursuant to Rule 424(b)
under the 1933 Act, as of its issue date and as of the closing of any sale of
securities pursuant thereto did not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

(c) The Company is currently eligible to use Form S-3 to register the
Registrable Securities (as such term is defined in the Registration Rights
Agreement) for resale by the Investors as contemplated by the Registration
Rights Agreement.

4.10 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not conflict with or result in a breach or violation
of any of the terms and provisions of, or constitute a default under (i) the
Company’s Certificate of Incorporation or the Company’s Bylaws, both as in
effect on the date hereof (true and complete copies of which have been made
available to the Investors through the EDGAR system), or (ii)(a) any statute,
rule, regulation or order of any governmental agency or body or any court,
domestic or foreign, having jurisdiction over the Company or any of its assets
or properties, or (b) any agreement or instrument to which the Company is a
party or by which the Company is bound or to which any of its assets or
properties is subject, except, in the case of clause (ii) above, for any
conflict, breach, violation or default that has not had or would not reasonably
be expected to have a Material Adverse Effect.

4.11 Tax Matters. The Company has timely prepared and filed all tax returns
required to have been filed by the Company with all appropriate governmental
agencies and timely paid all taxes shown thereon or otherwise owed by it, except
where the failure to make such payment or filing has not had or would not
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Company in respect of taxes for all fiscal
periods are adequate in all material respects, and there are no material unpaid
assessments against the Company for the assessment of any additional taxes,
penalties or interest for any fiscal period or audits by any federal, state or
local taxing authority except for any assessment which is not material to the
Company. All taxes and other assessments and levies that the Company is required
to withhold or to collect for payment have been duly withheld and collected and
paid to the proper governmental entity or third party when due, except for any
withholding, collection and payment that has not had or would not reasonably be
expected to have a Material Adverse Effect. There are no tax liens or claims
pending or, to the Company’s Knowledge, threatened against the Company or any of
its assets or property. There are no outstanding tax sharing agreements or other
such arrangements between the Company and any other corporation or entity.

4.12 Title to Properties. Except as disclosed in the SEC Filings, the Company
has good and marketable title to all real properties and all other properties
and assets owned by it, in each case free from liens, encumbrances and defects
that would materially affect the value thereof or materially interfere with the
use made thereof by them; and except as disclosed in the SEC Filings, the
Company holds any leased real or personal property under valid and enforceable
leases with no exceptions that would materially interfere with the use made
thereof by them.

4.13 Certificates, Authorities and Permits. The Company possess adequate
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by it, except where the
failure to so possess has not had or would not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate, and the Company has
not received any written notice of proceedings relating to the revocation or
modification of any such certificate, authority or permit that, if determined
adversely to the Company, would reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate.

4.14 Labor Matters.

(a) The Company is not a party to or bound by any collective bargaining
agreements or other agreements with labor organizations. The Company has not
violated in any material respect any laws, regulations, orders or contract
terms, affecting the collective bargaining rights of employees, labor
organizations or any laws, regulations or orders affecting employment
discrimination, equal opportunity employment, or employees’ health, safety,
welfare, wages and hours.

(b) (i) There are no labor disputes existing, or to the Company’s Knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company’s employees,
(ii) there are no unfair labor practices or petitions for election pending or,
to the Company’s Knowledge, threatened before the National Labor Relations Board
or any other federal, state or local labor commission relating to the Company’s
employees, (iii) no demand for recognition or certification heretofore made by
any labor organization or group of employees is pending with respect to the
Company and (iv) to the Company’s Knowledge, the Company enjoys good labor and
employee relations with its employees and labor organizations.

(c) The Company is in compliance in all material respects with all applicable
laws respecting employment (including laws relating to classification of
employees and independent contractors) and employment practices, terms and
conditions of employment, wages and hours, and immigration and naturalization.
There are no claims pending against the Company before the Equal Employment
Opportunity Commission or any other administrative body or in any court
asserting any violation of Title VII of the Civil Rights Act of 1964, the Age
Discrimination Act of 1967, 42 U.S.C. §§ 1981 or 1983 or any other federal,
state or local Law, statute or ordinance barring discrimination in employment.

(d) Except as disclosed in the SEC Filings or as described on Schedule 4.14, the
Company is not a party to, or bound by, any employment or other contract or
agreement that contains any severance, termination pay or change of control
liability or obligation, including, without limitation, any “excess parachute
payment,” as defined in Section 2806(b) of the Internal Revenue Code.

(e) Except as specified in Schedule 4.14, to the Company’s Knowledge, each of
the Company’s employees is a Person who is either a United States citizen or a
permanent resident entitled to work in the United States. To the Company’s
Knowledge, the Company has no liability for the improper classification by the
Company of such employees as independent contractors or leased employees prior
to the Closing.

4.15 Intellectual Property. Except as described in Schedule 4.15:

(a) Except as would not reasonably be expected to have a Material Adverse
Effect, all Intellectual Property of the Company (whether owned by the Company
or licensed) necessary for the conduct of its business is currently in
compliance with all legal requirements (including timely filings, proofs and
payments of fees) and, to the Company’s Knowledge, is valid and enforceable,
subject, in the case of any patent application, to any modification or other
action that may be taken by the Patent and Trademark Office. No Intellectual
Property of the Company which is necessary for the conduct of the Company’s
business as currently conducted has been or is now involved in any cancellation
or litigation, and, to the Company’s Knowledge, no such action is threatened. No
patent of the Company has been or is now involved in any interference, reissue,
re-examination or opposition proceeding.

(b) All of the licenses and sublicenses and consent, royalty or other agreements
concerning Intellectual Property which are necessary for the conduct of the
Company’s business as currently conducted to which the Company is a party or by
which any of its assets are bound (other than  generally commercially available,
non-custom, off-the-shelf software application programs having a retail
acquisition price of less than $50,000 per license) (collectively, “License
Agreements”) are valid and binding obligations of the Company and, to the
Company’s Knowledge, the other parties thereto, enforceable in accordance with
their terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company under any such License Agreement.

(c) To the Company’s Knowledge, the Company owns or has the valid and
enforceable right to use all of the Intellectual Property that is necessary for
the conduct of the Company’s business as currently conducted and for the
ownership, maintenance and operation of the Company’s properties and assets,
free and clear of all liens, encumbrances, adverse claims or obligations to
license such owned Intellectual Property and Confidential Information known to
or created by the Company, other than licenses entered into in the ordinary
course of the Company’s business. To the Company’s Knowledge, the Company has a
valid and enforceable right to use all third party Confidential Information used
or held for use by the Company.

(d) To the Company’s Knowledge, the conduct of the business as currently
conducted does not infringe or conflict with (collectively, “Infringe”) any
Intellectual Property rights of any third party, or violate any confidentiality
obligation owed by the Company to a third party. To the Company’s Knowledge, the
Intellectual Property and Confidential Information of the Company which are
necessary for the conduct of the Company’s business as currently conducted are
not being Infringed by any third party. There is no litigation or order pending
or outstanding or, to the Company’s Knowledge, threatened, that seeks to limit
or challenge the ownership, use, validity or enforceability of any Intellectual
Property or Confidential Information of the Company and the Company’s use of any
Intellectual Property or Confidential Information owned by a third party, and,
to the Company’s Knowledge, there is no valid basis for the same.

(e) The consummation of the transactions contemplated hereby and by the other
Transaction Documents will not result in the alteration, loss, impairment of or
restriction on the Company’s ownership or right to use any of the Intellectual
Property or Confidential Information which is necessary for the conduct of the
Company’s business as currently conducted.

(f) The Company has taken reasonable steps to protect the Company’s rights in
its Intellectual Property and Confidential Information. Each employee,
consultant and contractor who has had access to Confidential Information which
is necessary for the conduct of the Company’s business as currently conducted
has executed an agreement to maintain the confidentiality of such Confidential
Information and has executed appropriate agreements that are substantially
consistent with the Company’s standard forms thereof. Except under
confidentiality obligations, there has been no material disclosure of any of the
Company’s Confidential Information to any third party.

4.16 Environmental Matters. The Company (i) is not in violation of any statute,
rule, regulation, decision or order of any governmental agency or body or any
court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), (ii) does not own or operate any real
property contaminated with any substance that is subject to any Environmental
Laws, (iii) is not liable for any off-site disposal or contamination pursuant to
any Environmental Laws, or (iv) is not subject to any claim relating to any
Environmental Laws, in each case which violation, contamination, liability or
claim has had or would reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate; and there is no pending or, to the Company’s
Knowledge, threatened investigation that might lead to such a claim.

4.17 Litigation. There are no pending actions, suits or proceedings against or
affecting the Company or any of its properties that have had or would reasonably
be expected to have a Material Adverse Effect, individually or in the aggregate;
and to the Company’s Knowledge, no such actions, suits or proceedings are
threatened or contemplated.

4.18 Financial Statements. The financial statements included in each SEC Filing
present fairly, in all material respects, the financial position of the Company
as of the dates shown and its results of operations and cash flows for the
periods shown, and such financial statements have been prepared in conformity
with United States generally accepted accounting principles applied on a
consistent basis (“GAAP”) (except as may be disclosed therein or in the notes
thereto, and, in the case of quarterly financial statements, as permitted by
Form 10-Q under the 1934 Act). Except as set forth in the financial statements
of the Company included in the SEC Filings filed or furnished prior to the date
hereof, the Company has not incurred any liabilities, contingent or otherwise,
except those incurred in the ordinary course of business, consistent (as to
amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or would
reasonably be expected to have a Material Adverse Effect.

4.19 Insurance Coverage. The Company maintains in full force and effect
insurance coverage that is customary for comparably situated companies for the
business being conducted and properties owned or leased by the Company, and the
Company reasonably believes such insurance coverage to be adequate against all
liabilities, claims and risks against which it is customary for comparably
situated companies to insure.

4.20 Compliance with Nasdaq Continued Listing Requirements. The Company is in
compliance with applicable Nasdaq continued listing requirements. There are no
proceedings pending or, to the Company’s Knowledge, threatened against the
Company relating to the continued listing of the Common Stock on Nasdaq and the
Company has not received any notice of, nor to the Company’s Knowledge is there
any basis for, the delisting of the Common Stock from Nasdaq.

4.21 No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Securities.

4.22 No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) for the exemption from registration for the transactions
contemplated hereby or would require registration of the Securities under the
1933 Act.

4.23 Private Placement. The offer and sale of the Securities to the Investors as
contemplated hereby is exempt from the registration requirements of the 1933
Act.

4.24 Questionable Payments. Neither the Company nor, to the Company’s Knowledge,
any of its respective current or former stockholders, directors, officers,
employees, agents or other Persons acting on behalf of the Company, has on
behalf of the Company or in connection with its business: (a) used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity; (b) made any direct or indirect
unlawful payments to any governmental officials or employees from corporate
funds; (c) established or maintained any unlawful or unrecorded fund of
corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company; or (e) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment of any nature.

4.25 Transactions with Affiliates. Except as disclosed in the SEC Filings or as
disclosed on Schedule 4.25, none of the officers or directors of the Company
and, to the Company’s Knowledge, none of the employees of the Company is
presently a party to any transaction with the Company (other than as holders of
stock options and/or warrants, and for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s Knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

4.26 Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company. The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in 1934 Act Rules 13a-15(e) and 15d-15(e))
for the Company and designed such disclosure controls and procedures to ensure
that material information relating to the Company is made known to the
certifying officers by others within the Company, particularly during the period
in which the Company’s most recently filed period report under the 1934 Act, as
the case may be, is being prepared. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
end of the period covered by the most recently filed periodic report under the
1934 Act (such date, the “Evaluation Date”). The Company presented in its most
recently filed periodic report under the 1934 Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company’s
internal control over financial reporting (as such term is defined in 1934 Act
Rules 13a-15(f) and 15d-15(f)) or, to the Company’s Knowledge, in other factors
that could significantly affect the Company’s internal controls. The Company
maintains and will continue to maintain a standard system of accounting
established and administered in accordance with GAAP and the applicable
requirements of the 1934 Act.

4.27 Disclosures.

(a) Neither the Company nor any Person acting on its behalf has provided the
Investors or their agents or counsel with any information that constitutes
material, non-public information, other than the existence of this Agreement and
the other Transaction Documents and the transactions contemplated hereby and
thereby.

(b) No representation or warranty of the Company contained in this Section 4, as
qualified by the Disclosure Schedules, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein not misleading in light of the circumstances under
which they were made.

4.28 Brokers and Finders. Except for Rodman & Renshaw, LLC and Trout Capital,
LLC, the fees and expenses of whom shall be borne by the Company, the Company
has not engaged any placement agent or other agent in connection with the sale
of the Shares.

5. Representations and Warranties of the Investors. Each of the Investors hereby
severally, and not jointly, represents and warrants to the Company that:

5.1 Organization and Existence. Such Investor is a validly existing corporation,
limited partnership or limited liability company and has all requisite
corporate, partnership or limited liability company power and authority to
invest in the Securities pursuant to this Agreement.

5.2 Authorization. The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized, and this Agreement constitutes, and the other Transaction Documents
will constitute when executed and delivered, the valid and legally binding
obligations of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.

5.3 Purchase Entirely for Own Account. The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act, without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.

5.4 Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

5.5 Disclosure of Information. Such Investor has had an opportunity to receive
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Securities. Such Investor
acknowledges receipt of copies of the SEC Filings. Neither such inquiries nor
any other due diligence investigation conducted by such Investor shall modify,
amend or affect such Investor’s right to rely on the Company’s representations
and warranties contained in this Agreement.

5.6 Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

5.7 Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:

(a) “The securities represented hereby may not be transferred unless (i) such
securities have been registered for sale pursuant to the Securities Act of 1933,
as amended, (ii) such securities may be sold pursuant to Rule 144(k), or
(iii) the Company has received an opinion of counsel reasonably satisfactory to
it that such transfer may lawfully be made without registration under the
Securities Act of 1933 or qualification under applicable state securities laws.”

(b) If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.

5.8 Accredited Investor. Such Investor is an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the 1933 Act.

5.9 No General Solicitation. Such Investor did not learn of the investment in
the Securities as a result of any public advertising or general solicitation.

5.10 Investor’s Brokers and Finders. No Person will have as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or any Investor for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.

5.11 Prohibited Transactions. During the last thirty (30) days prior to the date
hereof, neither such Investor nor any Affiliate of such Investor which (x) had
knowledge of the transactions contemplated hereby, (y) has or shares discretion
relating to such Investor’s investments or trading or information concerning
such Investor’s investments, including in respect of the Securities, or (z) is
subject to such Investor’s review or input concerning such Affiliate’s
investments or trading (collectively, “Trading Affiliates”) has, directly or
indirectly, effected or agreed to effect any short sale, whether or not against
the box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the 1934 Act) with respect to the Common Stock, borrowed or pre-borrowed
any shares of Common Stock, granted any other right (including, without
limitation, any put or call option) with respect to the Common Stock or with
respect to any security that includes, relates to or derived any significant
part of its value from the Common Stock or otherwise sought to hedge its
position in the Securities (each, a “Prohibited Transaction”). Prior to the
earliest to occur of (i) the termination of this Agreement, or (ii) the filing
by the Company pursuant to Section 9.7 of a Current Report on Form 8-K
disclosing the transactions contemplated by this Agreement, such Investor shall
not, and shall cause its Trading Affiliates not to, (A) engage, directly or
indirectly, in a Prohibited Transaction, or (B) effect any sale, assignment,
pledge, hypothecation, put, call, transfer or other disposition of any
Securities. Such Investor agrees to act in a manner that will not violate the
positions of the SEC as set forth in Item 65, Section A, of the Manual of
Publicly Available Telephone Interpretations, dated July 1997, compiled by the
Office of Chief Counsel, Division of Corporation Finance.

5.12 Ownership. Such Investor, together with its Affiliates and any other party
acting in concert therewith, will not, following its investment in the
Securities, beneficially own more than 19.9% of the currently outstanding shares
of Common Stock of the Company.

5.13 Independence. Each Investor acknowledges and agrees that it has acted
independently from all other Investors (other than those under common ownership
and control) and that each such Investor has conducted its own due diligence and
reviewed (or had the opportunity to review) the Transaction Documents with its
own independent counsel.  Each Investor has independently determined the merits
and risks associated with an investment on the basis set forth in the
Transaction Documents and without any agreements, understandings or arrangements
other than those expressly set forth in the Transaction Documents. 

6. Conditions to Closing.

6.1 Conditions to the Investors’ Obligations. The obligation of each Investor to
purchase the Securities at the Closing is subject to the fulfillment to such
Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by such Investor (as to itself only):

(a) The representations and warranties made by the Company in Section 4 hereof
qualified as to materiality shall be true and correct at all times prior to and
on the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date, and, the
representations and warranties made by the Company in Section 4 hereof not
qualified as to materiality shall be true and correct in all material respects
at all times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date. The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.

(b) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers (including, without limitation, approval in accordance
with applicable law and the applicable requirements of any stock exchange or
market on which the Common Stock is traded or quoted) necessary for consummation
of the purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect; provided, however, that it shall not be a condition to
each Investor’s obligation to purchase the Shares at the Closing that the
Company obtain the waiver of any “piggyback” registration rights held by the
Company’s securityholders under written agreements entered into by the Company
prior to the date hereof.

(c) The Company shall have executed and delivered the Registration Rights
Agreement.

(d) The Company shall have taken all action necessary to effect the listing of
the Shares and the Warrant Shares on the Nasdaq Global Market upon official
notice of issuance.

(e) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

(f) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in subsections (a), (b), (d), (e)
(which subsection (e) shall be qualified to the Company’s Knowledge) and (i) of
this Section 6.1.

(g) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board approving the transactions contemplated by this
Agreement and the other Transaction Documents and the issuance of the
Securities, certifying the current versions of the Certificate of Incorporation
and Bylaws of the Company and certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company.

(h) The Investors shall have received an opinion from Hogan & Hartson L.L.P.,
the Company’s outside counsel, dated as of the Closing Date, in form and
substance reasonably acceptable to the Investors and addressing such legal
matters as set forth on Exhibit C attached hereto.

(i) No stop order or suspension of trading shall have been imposed by Nasdaq,
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.

6.2 Conditions to Obligations of the Company. The Company’s obligation to sell
and issue the Securities at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

(a) The representations and warranties made by the Investors in Section 5
hereof, other than the representations and warranties contained in Sections 5.3,
5.4, 5.5, 5.6, 5.7, 5.8, 5.9, 5.10, 5.11 and 5.12 (the “Investment
Representations”), shall be true and correct in all material respects when made,
and shall be true and correct in all material respects as of the Closing Date
with the same force and effect as if they had been made on and as of said date.
The Investment Representations shall be true and correct in all respects when
made, and shall be true and correct in all respects on the Closing Date with the
same force and effect as if they had been made on and as of said date. The
Investors shall have performed in all material respects all obligations and
covenants herein required to be performed by them on or prior to the Closing
Date.

(b) The Investors shall have executed and delivered the Registration Rights
Agreement.

(c) The Investors shall have delivered the Purchase Price to the Company in the
manner contemplated by Section 3.

(d) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers (including, without limitation, approval in accordance
with applicable law and the applicable requirements of any stock exchange or
market on which the Common Stock is traded or quoted) necessary or appropriate
for consummation of the purchase and sale of the Securities and the consummation
of the other transactions contemplated by the Transaction Documents, all of
which shall be in full force and effect; provided, however, that it shall not be
a condition to the Company’s obligation to sell and issue the Shares that the
Company obtain the waiver of any “piggyback” registration rights held by the
Company’s securityholders under written agreements entered into by the Company
prior to the date hereof.

(e) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

(f) The Company shall have received gross proceeds from the sale of the
Securities as contemplated hereby of at least $10 million.

6.3 Termination of Obligations to Effect Closing; Effects.

(a) The obligations of the Company, on the one hand, and the Investors, on the
other hand, to effect the Closing may be terminated as follows:

(i) Upon the mutual written consent of the Company and the Investors;

(ii) By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;

(iii) By an Investor (with respect to itself only) if any of the conditions set
forth in Section 6.1 shall have become incapable of fulfillment, and shall not
have been waived by the Investor; or

(iv) By either the Company or any Investor (with respect to itself only) if the
Closing has not occurred on or prior to June 8, 2007;

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

(b) In the event of termination by any Investor of its obligations to effect the
Closing pursuant to this Section 6.3 (such Investor, a “Terminating Investor”),
written notice thereof shall forthwith be given to the other Investors, and each
other Investor shall have the right (but not the obligation) to purchase a pro
rata portion of the Terminating Investor’s allocated portion of the total number
of Securities to be acquired by all Investors under this Agreement (or such
greater portion of the Terminated Investor’s allocated portion of the Securities
as otherwise agreed to among each of the other Investors electing to purchase a
portion of the Terminated Investor’s allocated portion of the Securities) at a
price per Share (and inclusive of a Warrant for 0.25 Warrants Shares for each
such Share) equal to the Per Share Purchase Price. Nothing in this Section 6.3
shall be deemed to release any party from any liability for any breach by such
party of the terms and provisions of this Agreement or the other Transaction
Documents or to impair the right of any party to compel specific performance by
any other party of its obligations under this Agreement or the other Transaction
Documents.

7. Covenants and Agreements of the Company and the Investors.

7.1 Authorized Common Stock. The Company has a sufficient number of authorized
and unissued shares of Common Stock (after taking into account shares reserved
for issuance under stock plans and for other purposes) to permit the issuance of
the Shares hereunder and the issuance of the Warrant Shares upon exercise of the
Warrants.

7.2 No Conflicting Agreements. The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Investors under the
Transaction Documents.

7.3 Compliance with Laws. The Company will comply in all material respects with
all applicable laws, rules, regulations, orders and decrees of all governmental
authorities.

7.4 Listing of Underlying Shares and Warrant Shares and Related Matters. The
Company has taken all necessary action to cause the Shares and the Warrant
Shares to be listed on the Nasdaq Global Market no later than the Closing Date.
Further, if the Company applies to have its Common Stock or other securities
traded on any other principal stock exchange or market, it shall include in such
application the Shares and Warrant Shares and will take such other action as is
necessary to cause such Common Stock to be so listed. The Company will use
commercially reasonable efforts to continue the listing and trading of its
Common Stock on Nasdaq and, in accordance, therewith, will use commercially
reasonable efforts to comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of such market or
exchange, as applicable.

7.5 Termination of Covenants. The provisions of Sections 7.2 through 7.4 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.

7.6 Removal of Legends. Upon the earlier of (i) the sale of any Shares or
Warrant Shares under a registration statement, (ii) Rule 144(k) becoming
available with respect to the Shares or Warrant Shares, (iii) any sale pursuant
to Rule 144 (assuming the transferor is not an Affiliate of the Company) or
(iv) such time as a legend is no longer required under applicable requirements
of the 1933 Act (including controlling judicial interpretations and
pronouncements issued by the SEC), the Company shall (A) deliver to the transfer
agent for the Common Stock (the “Transfer Agent”) irrevocable instructions that
the Transfer Agent shall reissue a certificate representing shares of Common
Stock without legends upon receipt by such Transfer Agent of the legended
certificates for such shares, together with either (1) a customary
representation by the Investor that all conditions permitting the removal of the
legends have been met, including that Rule 144(k) applies to the shares of
Common Stock represented thereby or that the shares have been sold pursuant to
Rule 144 or (2) in connection with any sale of Common Stock by any Investor
pursuant to the registration contemplated by the Registration Rights Agreement,
a statement by such Investor that it has sold the shares of Common Stock
represented thereby in accordance with the Plan of Distribution contained in the
Registration Statement, and (B) cause its counsel to deliver to the Transfer
Agent one or more blanket opinions to the effect that the removal of such
legends in such circumstances may be effected under the 1933 Act. From and after
the earlier of such dates, upon an Investor’s written request, the Company shall
promptly cause certificates evidencing the Investor’s Securities to be replaced
with certificates which do not bear such restrictive legends. When the Company
is required to cause an unlegended certificate to replace a previously issued
legended certificate, if: (1) the unlegended certificate is not delivered to an
Investor within three (3) Business Days of submission by that Investor of a
legended certificate and supporting documentation to the Transfer Agent as
provided above and (2) prior to the time such unlegended certificate is received
by the Investor, the Investor, or any third party on behalf of such Investor or
for the Investor’s account, purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of shares represented by such certificate (a “Buy-In”), then the
Company shall pay in cash to the Investor (for costs incurred either directly by
such Investor or on behalf of a third party) the amount by which the total
purchase price paid for Common Stock as a result of the Buy-In (including
brokerage commissions, if any) exceeds the proceeds received by such Investor as
a result of the sale to which such Buy-In relates.  The Investor shall provide
the Company written notice indicating the amounts payable to the Investor in
respect of the Buy-In.

8. Survival and Indemnification.

8.1 Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement; provided, however, that any claim for Losses as
a result of a breach of a representation or warranty contained herein must be
must be made, if at all, within twenty-four (24) months of the Closing.

8.2 Indemnification. The Company agrees to indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, employees,
attorneys and agents from and against, without duplication, (a) any and all
losses, claims, damages, liabilities and expenses (including without limitation
reasonable attorneys fees and disbursements and other expenses incurred in
connection with investigating, preparing or defending any action, claim or
proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”) to which such Person may become subject as a result of
any breach of representation, warranty, covenant or agreement made by or to be
performed on the part of the Company under the Transaction Documents.

8.3 Conduct of Indemnification Proceedings. Promptly after receipt by any Person
(the “Indemnified Person”) of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to Section 8.2, such Indemnified Person shall promptly notify the Company in
writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Person so to notify the Company shall not relieve the
Company of its obligations hereunder except to the extent that the Company is
materially prejudiced by such failure to notify. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Company and the Indemnified Person shall have mutually agreed to
the retention of such counsel; or (ii) in the reasonable judgment of counsel to
such Indemnified Person representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them.
The Company shall not be liable for any settlement of any proceeding effected
without its written consent, which consent shall not be unreasonably withheld,
but if settled with such consent, or if there be a final judgment for the
plaintiff, the Company shall indemnify and hold harmless such Indemnified Person
from and against any loss or liability (to the extent stated above) by reason of
such settlement or judgment. Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, the
Company shall not effect any settlement of any pending or threatened proceeding
in respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability arising out of such proceeding.

9. Miscellaneous.

9.1 Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Investors, as
applicable; provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a private transaction without
the prior written consent of the Company or the other Investors, after notice
duly given by such Investor to the Company provided that no such assignment or
obligation shall affect the obligations of such Investor hereunder. The
provisions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement (including in Section 9.6).

9.2 Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

9.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

9.4 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by telex or telecopier,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one Business Day after delivery to such carrier. All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days’
advance written notice to the other party:

If to the Company:

Avalon Pharmaceuticals, Inc.

20358 Seneca Meadows Parkway

Germantown, Maryland 20876
Attention: Kenneth C. Carter, Ph.D. President and CEO
Telephone: (301) 556-9900

With a copy to:

Hogan & Hartson L.L.P.

111 South Calvert Street, Suite 1600

Baltimore, Maryland 21202

Attention: John H. Booher, Esq.

Telephone: (410) 659-2790

If to any Investor:

to such Investor’s address(es) set forth on the signature pages hereto.

9.5 Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith. In the event that legal proceedings are commenced by any
party to this Agreement against another party to this Agreement in connection
with this Agreement or the other Transaction Documents, the party or parties
which do not prevail in such proceedings shall severally, but not jointly, pay
their pro rata share of the reasonable attorneys’ fees and other reasonable and
documented out-of-pocket costs and expenses incurred by the prevailing party in
such proceedings.

9.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investors. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any Securities purchased under this Agreement at the time outstanding, each
future holder of all such Securities, and the Company.

9.7 Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Investors without the prior consent of the Company (in the case of a
release or announcement by the Investors) or the Investors (in the case of a
release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investors, as the case may
be, shall allow the Investors or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance. No later than the second
Business Day following the date hereof, the Company will file a Current Report
on Form 8-K disclosing such matters relating to the transactions contemplated
hereby as are required to be disclosed by such date. In addition, the Company
will make such other filings and notices in the manner and time required by the
SEC or Nasdaq. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Investor, or include the name of any Investor in any
filing with the SEC (other than such Forms 8-K, the Registration Statement and
any exhibits to filings made in respect of this transaction in accordance with
periodic filing requirements under the 1934 Act) or any regulatory agency or
Nasdaq, without the prior written consent of such Investor, except to the extent
such disclosure is required by law or trading market regulations.

9.8 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

9.9 Entire Agreement. This Agreement, including the Exhibits and the Disclosure
Schedules, and the other Transaction Documents constitute the entire agreement
among the parties hereof with respect to the subject matter hereof and thereof
and supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.

9.10 Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

9.11 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

9.12 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.

[Signature pages follow]

1

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

                 
The Company:
          AVALON PHARMACEUTICALS, INC.

 
  By:
  /s/ Kenneth C. Carter, Ph.D.
 
               
 
  Name:
  Kenneth C. Carter, Ph.D.

 
  Title:
  President and Chief Executive Officer


2

                 
Investor:
          Cranshire Capital, L.P.

 
          By:/s/ Mitchell P. Kopin

 
          Name:Mitchell P. Kopin

 
          Title:President

 
          Downstream Capital, Inc.

 
          As the General Partner

Aggregate Purchase Price:
  $ 1,000,000.00          
Number of Shares:
    191,939          
Number of Warrant Shares:
    47,985          
Address for Notice:
          3100 Dundee Road, Suite 703



    Northbrook, IL 60062

     

with a copy to:

     

     

     

Facsimile: 847-562-9031

3

Investor:

Royter & Co. fbo Passport Global Master Fund SPC Ltd. for and on behalf of
Portfolio A – Global Strategy

                        By:/s/ Joanne Cormican
      Name:Joanne Cormican
      Title:Chief Financial Officer

Aggregate Purchase Price:
  $ 4,000,000.00          
Number of Shares:
    767,754          
Number of Warrant Shares:
    191,939          
Address for Notice:
          c/o Passport Management, LLC
 
          30 Hotaling Place, Suite 300       San Francisco, CA 94111
      with a copy to:
      michele@passportcapital.com


     

     

                 
 
          Facsimile:415-321-4620


4

                 
Investor:
          American Skandia Trust, Federated Aggressive Growth Portfolio

 
          By:/s/ Aash Shah

 
          Name:Aash Shah

 
          Title:Vice President, Federated Global Investment Management

 
          Corp., as attorney-in-fact for American Skandia Trust, Federated

 
          Aggressive Growth Portfolio

Aggregate Purchase Price:
  $ 158,905.00          
Number of Shares:
    30,500          
Number of Warrant Shares:
    7,625          
Address for Notice:
          140 East 45th Street
 
          New York, NY 10017

 
          Attn: Christine Zorovich

 
          with a copy to:


     

     

Facsimile:

5

                 
Investor:
          Federated Kaufmann Fund II, a portfolio of Federated Insurance Series

 
          By:/s/ Aash Shah

 
          Name:Aash Shah

 
          Title:Vice President, Federated Global Investment Management Corp.,

 
          as attorney-in-fact for Federated Kaufmann Fund II, a portfolio of

 
          Federated Insurance Series

Aggregate Purchase Price:
  $ 39,596.00          
Number of Shares:
    7,600          
Number of Warrant Shares:
    1,900          
Address for Notice:
          140 East 45th Street
 
          New York, NY 10017

 
          Attn: Christine Zorovich

 
          with a copy to:


     

     

Facsimile:

6

                 
Investor:
          Federated Kaufmann Small Cap Fund, a portfolio of Federated Equity
Funds

 
          By:/s/ Hans P. Utsch

 
          Name:Hans P. Utsch

 
          Title:Vice President, Federated Global Investment Management

 
          Corp., as attorney-in-fact for Federated Kaufmann Small Cap Fund, a

 
          portfolio of Federated Equity Funds

Aggregate Purchase Price:
  $ 434,514.00          
Number of Shares:
    83,400          
Number of Warrant Shares:
    20,850          
Address for Notice:
          140 East 45th Street
 
          New York, NY 10017

 
          Attn: Christine Zorovich

 
          with a copy to:


     

     

Facsimile:

7

                 
Investor:
          Federated Kaufmann Fund, a portfolio of Federated Equity Funds

 
          By:/s/ Aash Shah

 
          Name:Aash Shah

 
          Title:Vice President, Federated Global Investment Management

 
          Corp., as attorney-in-fact for Federated Kaufmann Fund, a portfolio of

 
          Federated Equity Funds

Aggregate Purchase Price:
  $ 3,274,485.00          
Number of Shares:
    628,500          
Number of Warrant Shares:
    157,125          
Address for Notice:
          140 East 45th Street
 
          New York, NY 10017

 
          Attn: Christine Zorovich

 
          with a copy to:


     

     

Facsimile:

8

                 
Investor:
          Nexus Gemini, LP

 
          By:/s/ Normal Schleifer

 
          Name:Norman Schleifer

 
          Title:Chief Financial Officer

Aggregate Purchase Price:
  $ 2,000,000.00          
Number of Shares:
    383,877          
Number of Warrant Shares:
    95,969          
Address for Notice:
          230 Park Avenue, Suite 928
 
          New York, NY 10169

 
          with a copy to:


     

     

                 
 
          Facsimile:646-227-5201


9

                 
Investor:
          Biotechnology Value Fund, L.P.

 
          By:/s/ Mark Lampert

 
          Name:Mark Lampert

 
          Title:President of BVF, Inc.

 
          As General Partner of BVF Partners L.P.

 
          As General Partner of Biotechnology Value Fund

Aggregate Purchase Price:
  $ 243,109.00          
Number of Shares:
    46,662          
Number of Warrant Shares:
    11,666          
Address for Notice:
          One Sansome Street, 31st Floor

 
          San Francisco, CA 94104

 
          with a copy to:

 
          900 N. Michigan Avenue, Suite 1100
 
          Chicago, IL 60611

 
          Facsimile:312-506-6888


10

                 
Investor:
          Investment 10, LLC

 
          By:/s/ Mark Lampert

 
          Name:Mark Lampert

 
          Title:President of BVF, Inc.

Aggregate Purchase Price:
  $ 72,940.00          
Number of Shares:
    14,000          
Number of Warrant Shares:
    3,500          
Address for Notice:
          One Sansome Street, 31st Floor

 
          San Francisco, CA 94104

 
          with a copy to:

 
          900 N. Michigan Avenue, Suite 1100
 
          Chicago, IL 60611

 
          Facsimile:312-506-6888


11

                 
Investor:
          Biotechnology Value Fund II, L.P.

 
          By:/s/ Mark Lampert

 
          Name:Mark Lampert

 
          Title:President of BVF, Inc.

 
          As General Partner of BVF Partners L.P.

 
          As General Partner of Biotechnology Value Fund, II, L.P.

Aggregate Purchase Price:
  $ 166,720.00          
Number of Shares:
    32,000          
Number of Warrant Shares:
    8,000          
Address for Notice:
          One Sansome Street, 31st Floor

 
          San Francisco, CA 94104

 
          with a copy to:

 
          900 N. Michigan Avenue, Suite 1100
 
          Chicago, IL 60611

 
          Facsimile:312-506-6888


12

                 
Investor:
          BVF Investments, LLC

 
          By:/s/ Mark Lampert

 
          Name:Mark Lampert

 
          Title:President of BVF, Inc.

 
          As General Partner of BVF Partners L.P.

 
          As Manager of BVF Investments, LLC

Aggregate Purchase Price:
  $ 588,731.00          
Number of Shares:
    113,000          
Number of Warrant Shares:
    28,250          
Address for Notice:
          One Sansome Street, 31st Floor

 
          San Francisco, CA 94104

 
          with a copy to:

 
          900 N. Michigan Avenue, Suite 1100
 
          Chicago, IL 60611

 
          Facsimile:312-506-6888


13

                 
Investor:
          Special Situations Life Sciences Fund L.P.

 
          By:/s/ David Greenhose

 
          Name:David Greenhose

 
          Title:Managing Partner

Aggregate Purchase Price:
  $ 1,042,000.00          
Number of Shares:
    200,000          
Number of Warrant Shares:
    50,000          
Address for Notice:
          527 Madison Avenue, 26th Floor
 
          New York, NY 10022

 
          Attn: Marianne Kelly

 
          with a copy to:


Facsimile:

14

                 
Investor:
          Biomedical Value Fund, L.P.

 
          By:/s/ David P. Gerber

 
          Name:David P. Gerber

 
          Title:Chief Financial Officer

Aggregate Purchase Price:
  $ 2,250,720.00          
Number of Shares:
    432,000          
Number of Warrant Shares:
    108,000          
Address for Notice:
          c/o Great Point Partners, LLC
 
          165 Mason Street, 3rd Floor
 
          Greenwich, CT 06830

 
          with a copy to:


15

              Facsimile:203-971-3320 Investor:   Biomedical Offshore Value Fund,
Ltd.     By:/s/ David P. Gerber     Name:David P. Gerber     Title:Chief
Financial Officer Aggregate Purchase Price:   $1,917,280.00 Number of Shares:  
368,000 Number of Warrant Shares:   92,000 Address for Notice:   c/o Great Point
Partners, LLC     165 Mason Street, 3rd Floor     Greenwich, CT 06830     with a
copy to:

16

              Facsimile:203-971-3320 Investor:   DAFNA LifeScience Ltd.    
By:/s/ Mandana Hedayat     Name:Mandana Hedayat, CFA     Title:Chief Compliance
Officer of Investment Manager, DAFNA     Capital Management, LLC on behalf of
DAFNA LifeScience Ltd. Aggregate Purchase Price:   $106,919.62 Number of Shares:
  20,522 Number of Warrant Shares:   5,130 Address for Notice:   c/o DAFNA
Capital Management, LLC     10990 Wilshire Boulevard, Suite 1400     Los
Angeles, CA 90024     with a copy to:

17

              Facsimile:310-481-0722 Investor:   DAFNA LifeScience Market
Neutral Ltd.     By:/s/ Mandana Hedayat     Name:Mandana Hedayat, CFA    
Title:Chief Compliance Officer of Investment Manager, DAFNA     Capital
Management, LLC on behalf of DAFNA LifeScience Market Neutral     Ltd. Aggregate
Purchase Price:   $135,402.69 Number of Shares:   25,989 Number of Warrant
Shares:   6,497 Address for Notice:   c/o DAFNA Capital Management, LLC    
10990 Wilshire Boulevard, Suite 1400     Los Angeles, CA 90024     with a copy
to:

18

              Facsimile:310-481-0722 Investor:   DAFNA LifeScience Select Ltd.  
  By:/s/ Mandana Hedayat     Name:Mandana Hedayat, CFA     Title:Chief
Compliance Officer of Investment Manager, DAFNA     Capital Management, LLC on
behalf of DAFNA LifeScience Select Ltd. Aggregate Purchase Price:   $278,677.69
Number of Shares:   53,489 Number of Warrant Shares:   13,372 Address for
Notice:   c/o DAFNA Capital Management, LLC     10990 Wilshire Boulevard, Suite
1400     Los Angeles, CA 90024     with a copy to:

19

20

              Facsimile:310-481-0722 Investor:     By:/s/ Noam J. Rubinstein    
Name:Noam J. Rubinstein Aggregate Purchase Price:   $40,000.00 Number of Shares:
  7,678 Number of Warrant Shares:   1,920 Address for Notice:   1270 Avenue of
the Americas     New York, NY 10020     with a copy to:     1270 Avenue of the
Americas     New York, NY 10020     Facsimile: Investor:   Hunt-BioVentures,
L.P.     By:HBV GP, L.L.S., its General Partner     By:/s/ Fulton Murray III    
Name:Fulton Murray III     Title:Manager Aggregate Purchase Price:   $2,000,000
Number of Shares:   383,877 Number of Warrant Shares:   95,969 Address for
Notice:   Hunt BioVentures     1445 Ross Avenue, Suite 1500     Dallas, TX 75702
    with a copy to:

21

              Facsimile:214-978-8108 Investor:   Quantitative BioEquities (BVI)
Fund, Ltd.     By:/s/ Michael van Loon     Name:Michael van Loon     Title:
Aggregate Purchase Price:   $250,000.00 Number of Shares:   47,985 Number of
Warrant Shares:   11,996 Address for Notice:   1 Post Street, Suite 875     San
Francisco, CA 94104     with a copy to:

Facsimile: 415-986-2864

22